EXECUTION COPY






AMENDMENT NO. 3
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 3 dated as of October 31, 2016 (this “Amendment”), between
STERLING NATIONAL BANK (the “Buyer”) and M/I FINANCIAL, LLC (the “Seller”).
RECITALS
The Buyer and the Seller are parties to that certain Amended and Restated Master
Repurchase Agreement, dated as of November 3, 2015 (as amended by Amendment No.
1, dated as of December 2, 2015 and Amendment No. 2, dated as of August 8, 2016,
the “Existing Repurchase Agreement”; as amended by this Amendment, the
“Repurchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.
The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain other agreed upon revisions to the terms of the Existing Repurchase
Agreement.
Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:
SECTION 1.Maximum Purchase Price. Section 2 of Schedule 2 of the Existing
Repurchase Agreement is hereby amended by deleting the definition of “Maximum
Purchase Price” in its entirety and replacing it with the following:
“Maximum Purchase Price” shall mean (a) on October 31, 2016 through and
including December 1, 2016, $15,000,000; (b) on December 2, 2016 through and
including February 1, 2017 and subject to Buyer’s receipt of a Commitment Fee in
the amount of $8,333, $35,000,000; and (c) on and after February 2, 2017,
$15,000,000.
SECTION 2.Termination Date. Section 4 of Schedule 2 of the Existing Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
“The Termination Date shall mean October 30, 2017, or such other date declared
by either Seller or Buyer as contemplated below, or such date as determined by
Buyer pursuant to its rights and remedies under the Agreement.”
SECTION 3.Representations and Warranties. Other than as previously disclosed to
Buyer, Seller hereby represents and warrants to the Buyer that it is in
compliance with all the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred and is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 11 of the Existing
Repurchase Agreement.





--------------------------------------------------------------------------------

EXECUTION COPY






SECTION 4.Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:


4.1.Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:
(a)this Amendment, executed and delivered by the duly authorized officers of the
Buyer and the Seller;


(b)the Commitment Fee in an amount equal to $37,500.00, incurred in connection
with the extension of the Termination Date; and


(c)such other documents as the Buyer or counsel to the Buyer may reasonably
request.


4.2.Legal Fees. Seller shall have paid to Buyer’s counsel all reasonable,
out-of-pocket legal fees incurred in connection with this Amendment.


SECTION 5.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.


SECTION 6.Counterparts. This Amendment may be executed in any number of
counterparts each of which shall constitute one and the same instrument, and
each party hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment in
Portable Document Format (PDF) or by facsimile shall be effective as delivery of
a manually executed original counterpart of this Amendment.


SECTION 7.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.


SECTION 8.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.
[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------

EXECUTION COPY






IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.


 
STERLING NATIONAL BANK, as Buyer
 
By:
Name:
Title:
 
M/I FINANCIAL, LLC, as Seller
 
By:
Name:
Title:








